FILED
                             NOT FOR PUBLICATION                            MAR 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVY KELVIN POUGH,                               No. 10-56531

               Plaintiff - Appellant,            D.C. No. 3:08-cv-01498-JM-RBB

  v.
                                                 MEMORANDUM *
N. GRANNIS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Jeffrey T. Miller, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Davy Kelvin Pough, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that

defendants violated his Eighth Amendment rights by denying him out-of-cell




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
exercise in connection with a prison lockdown. We have jurisdiction under

28 U.S.C. § 1291. We review de novo a district court’s dismissal for failure to

exhaust administrative remedies and its factual determinations for clear error,

Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and we affirm.

      The district court properly dismissed the action because Pough failed to

exhaust administrative remedies prior to filing suit. See Woodford v. Ngo, 548

U.S. 81, 85, 93-95 (2006) (holding that “proper exhaustion” is mandatory and

requires adherence to administrative procedural rules).

      The district court did not abuse its discretion in denying Pough’s motions to

appoint counsel because Pough did not establish exceptional circumstances. See

Agyeman v. Corr. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004) (reviewing

for abuse of discretion and explaining that a finding of exceptional circumstances

justifying appointment of counsel requires evaluation of a plaintiff’s ability to

articulate his claims); see also Campbell v. Burt, 141 F.3d 927, 931 (9th Cir. 1998)

(no constitutional right to appointed counsel for § 1983 claims).

      Pough’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                      10-56531